Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 13-20 are allowed because the prior art or the prior art of record specifically, US 2020/0400439 A1 to THOMSON et al and US 2020/0158516 A1 to GALE et al, does not disclose:
. . . . determining ground truth curvature values based on the road lane markings from the one or more images of the sensor data and the location data; obtaining map lane marking points of the road of the electronic map; determining a curve function by performing a curve fitting of the map lane marking points of the road; determining curvature values of the curve function; and comparing the curvature values of the curve function to the ground truth curvature values to generate a difference output, wherein the difference output indicates the accuracy of the electronic map, of claims 1 and 13 combined with other features and elements of the claims;
Claims 2-6 and 14-20 depend from an allowable base claim and are thus allowable themselves;
 . . . . determining direction values of the actual location values by taking a direction derivative of the actual location values; determining ground truth curvature values by taking a derivative of the direction values; . . . of claim 7 combined with other features and elements of the claim;
Claims 8-10 depend from an allowable base claim and are thus allowable themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662